DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-8, 11, 17-22, 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either in singly or in combination a device as follows:
1. (Previously Presented) A semiconductor package, comprising: an interposer substrate laterally surrounding through-substrate-vias; a redistribution structure on a first surface of the interposer substrate and laterally extending past an outermost sidewall of the interposer substrate; a packaged die bonded to the redistribution structure by way of a bonding structure comprising a solder layer, the solder layer vertically between a surface of the redistribution structure facing the packaged die and a surface of the packaged die facing the redistribution structure; one or more conductive layers arranged along a second surface of the interposer substrate, wherein the second surface is opposite the first surface, and wherein the one or more conductive layers comprise a via vertically disposed between first and second metal layers, the first and second metal layers laterally extending past outermost sidewalls of the via; a molding compound vertically extending from the redistribution structure to laterally surround the one or more conductive layers, wherein the molding compound laterally surrounds the via and the first and second metal layers; a metal pad arranged on the second surface of the interposer substrate; a conductive post arranged on the metal pad; a first dielectric layer arranged on the second surface of the interposer substrate and the metal pad, wherein the first dielectric layer laterally surrounds the conductive post; and a second dielectric layer on the first dielectric layer and laterally surrounding the conductive post.
17. (Currently Amended) A semiconductor package, comprising: an interposer die surrounding a through-substrate-via (TSV); a first redistribution structure on a first surface of the interposer die, wherein the first redistribution structure includes a conductive first redistribution layer that laterally extends past an outermost sidewall of the interposer die; a first packaged die electrically connected to the interposer die through the first redistribution structure, wherein at least one edge of the first packaged die is beyond a first sidewall of the interposer die; a second redistribution structure on a second surface of the interposer die wherein the second surface of the interposer die is opposite the first surface of the interposer die; P20120650USO3 Serial No. 16/152,561 Page 5 an external connector disposed on a side of the second redistribution structure facing away from the interposer die, wherein the external connector is laterally surrounded by a dielectric layer; ; and one or more conductive layers arranged within a dielectric structure between the interposer die and the second redistribution structure, wherein the single sidewall of the molding compound completely covers an outermost sidewall of the dielectric structure.
24. (New) A semiconductor package, comprising: an interposer die surrounding a through-substrate-via (TSV); a first redistribution structure on a first surface of the interposer die, wherein the first redistribution structure includes a conductive first redistribution layer that laterally extends past an outermost sidewall of the interposer die; a first packaged die electrically connected to the interposer die through the first redistribution structure, wherein at least one edge of the first packaged die is beyond a first sidewall of the interposer die; a second redistribution structure on a second surface of the interposer die wherein the second surface of the interposer die is opposite the first surface of the interposer die; P20120650USO3 Serial No. 16/152,561 Page 7 an external connector disposed on a side of the second redistribution structure facing away from the interposer die, wherein the external connector is laterally surrounded by a dielectric layer; a molding compound disposed on a surface of the first redistribution structure that faces away from the first packaged die, wherein the molding compound comprises a single sidewall that laterally surrounds sidewalls of the interposer die, the second redistribution structure, and the dielectric layer; wherein the conductive first redistribution layer comprises a first horizontally extending surface that faces away from the interposer die and that continuously extends from over the interposer die to laterally past the outermost sidewall of the interposer die; wherein the conductive first redistribution layer further comprises a second horizontally extending surface facing away from the interposer die, wherein the second horizontally extending surface is coupled to the first horizontally extending surface by sidewalls that define opposing sides of a recess within the first horizontally extending surface; and wherein a bonding structure, which contacts the first horizontally extending surface outside of the interposer die, is configured to electrically couple the conductive first redistribution layer to the first packaged die.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813